DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 2, 3, 15, 16 directed to a species non-elected without traverse.  Accordingly, claims 2, 3, 15, 16 have been cancelled.
Allowable Subject Matter
Claims 1, 4-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim(s) 1, 4-13 is the inclusion of the limitation of a liquid ejecting head that includes a first and second supply flow path for supplying a first and second liquid from a first and second liquid supply source, respectively, wherein a compliance capacity of the second supply path is larger than a compliance capacity of the first supply flow path.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of claim(s) 14 is the inclusion of the limitation of a liquid ejecting apparatus comprising a liquid ejecting head that includes a first and second supply flow path for supplying a first and second liquid from a first and second liquid supply source, respectively, wherein a compliance capacity of the second supply path is larger than a compliance capacity of the first supply flow path.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 17 is the inclusion of the limitation of a liquid ejecting apparatus comprising a liquid ejecting head that includes a first and second supply flow path for supplying a first and second liquid from a first and second liquid supply source, respectively, wherein a compliance capacity of the second supply path is larger than a compliance capacity of the first supply flow path.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 18 is the inclusion of the limitation of a liquid ejecting apparatus comprising a liquid ejecting head that includes a first and second supply flow path for supplying a first and second liquid from a first and second liquid supply source, respectively, wherein a compliance capacity of the second supply path is larger than a compliance capacity of the first supply flow path.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 19 the inclusion of the limitation of a liquid ejecting apparatus comprising a liquid ejecting head that includes a first and second supply flow path for supplying a first and second liquid from a first and second liquid supply source, respectively, wherein a compliance capacity of the second supply path is larger than a compliance capacity of the first supply flow path.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 20 is the inclusion of the limitation of a liquid ejecting apparatus comprising a liquid ejecting head that includes a first and second supply flow path for supplying a first and second liquid from a first and second liquid supply source, respectively, wherein a compliance capacity of the second supply path is larger than a compliance capacity of the first supply flow path.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. (7,963,633) to Oikawa et al. (hereinafter Oikawa et al.).
Regarding Claim 1, Oikawa et al. teaches a liquid ejecting head (IJH, Fig. 1) comprising: a pair of first nozzle rows (ML/MS, Column A, ML/MS Column B, Fig. 4) ejecting a first liquid [Column 5 lines 22-33]; a pair of second nozzle rows (CL/CS Column A, CL/CS Column B, Fig. 4) ejecting a second liquid [Column 5 lines 22-33]; a first supply flow path (see Fig. 3A) for supplying the first liquid from a first liquid supply source (not shown in Figures) to the first nozzles (5, Figs. 3A-3B) constituting the pair of first nozzle rows (ML/MS, Column A, ML/MS Column B) [Column 4 lines 5-16, 64-Column 4 line 33]; and a second supply flow path (see Fig. 3A) for supplying the second liquid from a second liquid supply source (not shown in Figures) to the second nozzles constituting the pair of second nozzle rows (CL/CS Column A, CL/CS Column B) [Column 4 lines 5-16, 64-Column 4 line 33], wherein the first nozzle row (ML/MS, Column A, ML/MS Column B) includes the first nozzles (5) being arranged in a first direction (β, Fig. 4) [see Fig. 4], the second nozzle row (CL/CS Column A, CL/CS Column B) includes the second nozzles (5) being arranged in the first direction (β) [see Fig. 4], the pair of first nozzle rows (ML/MS, Column A, ML/MS Column B) is disposed in parallel in a second direction (α, Fig. 4) intersecting the first direction (β) so that the first nozzle rows (ML/MS, Column A, ML/MS Column B) are symmetrical about a reference line extending in the first direction (β) [Column 5 lines 22-33, see Fig. 4], the pair of second nozzle rows (CL/CS Column A, CL/CS Column B) is disposed in parallel in the second direction (α) so that the second nozzle rows (CL/CS Column A, CL/CS 
Oikawa et al. fails to teach a compliance capacity of the second supply flow path is larger than compliance capacity of the first supply flow path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LISA SOLOMON/Primary Examiner, Art Unit 2853